Order entered May 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00193-CV

                            NOEUI LAU LALONDE, Appellant

                                             V.

                               CYNTHIA ALLEN, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-04716-2013

                                         ORDER
       We GRANT appellee’s May 4, 2015 first motion for extension of time to file brief and

ORDER the brief be filed no later than May 18, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE